Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the electronics include a controller chip, and the battery is smaller in size than the controller chip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 (and similarly claim 19), the recitation of “the battery stores enough charge to power the electronics for at least a day” renders the claim ambiguous. It is unclear from the claim how long the “day” is, “at least a day” is open ended and provides no leaps and bounds, seemingly claiming that the battery has and unlimited charge. Furthermore, the specification references a charge holding for a “work day” such that there is time to charge at night, seemingly in conflict with the claimed time frame. Furthermore, is this powering of the electronics for continued use? Is there down time or stand-by mode where the power is not drawn, or is this full powered use of the electronics for ‘at least 24 hours’? Clarification is required. 
Regarding claim 9, the recitation of “the electronics include a controller chip, and the battery is smaller in size than the controller chip” is unclear, in light of the specification. It is not shown, or explained how a toroidal battery is smaller than the controller chip (e.g., see applicant’s Fig. 78 where controller chip 7810 is significantly smaller than the toroidal battery 7825), considering the shape of the battery and overall spacing of the contact lens. Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-11, 15-16, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 2004.0027536) in view of Blum’128 (US 2006.0095128).
Regarding claim 1, Blum disclose:
An eye-mounted device comprising: a contact lens; electronics contained in the contact lens; and a toroidal battery contained in the contact lens, wherein the battery provides electrical power to the electronics (see Fig. 1-2; [0039-0040]; contact lens 100; electronics 130; toroidal battery 190 to power electronics). 
Blum is not explicit as to, but Blum’128 disclose:
rechargeable battery (see Fig. 3a; [0064]; rechargeable battery). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the known techniques of Blum’128 to Blum, to predictably allow for the recharging of the battery, without having to replace it each time it is depleted. 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Blum further disclose:
the battery is positioned outside an optical zone of the contact lens (see Fig. 1-2; see also Blum’128: Fig. 3a).
Regarding claim 3, the rejection of claim 1 is incorporated herein. Blum further disclose:
the electronics are also positioned outside the optical zone of the contact lens (see Fig. 1-2; 130 outside optical zone).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Blum further disclose:
the battery is positioned along an outer edge of the contact lens (see Fig. 1-2; see also Blum’128: Fig. 3a).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Blum further disclose:
the contact lens is a scleral contact lens (see Fig. 1; [0039]).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Blum further disclose:
the battery provides all of the electrical power to the electronics (see [0040]).
Regarding claim 8, the rejection of claim 1 is incorporated herein. Blum further disclose:
an external power source provides additional power to the electronics (see Fig. [0041] external light power source or kinetic energy; see also Blum’128: [0068] external power supply).
Regarding claim 10, the rejection of claim 8 is incorporated herein. Blum further disclose:
the battery buffers the additional power from the external power source (see [0041]; light or kinetic energy conversation is akin to ‘buffering’ from external source).
Regarding claim 11, the rejection of claim 8 is incorporated herein. Blum further disclose:
 a photovoltaic cell that receives the additional power from the external power source (see [0041]).
Regarding claim 15, the rejection of claim 1 is incorporated herein. Blum further disclose:
the electronics includes an accelerometer (see [0027]).
Regarding claim 16, Blum disclose:
An eye-mounted device comprising: a contact lens; electronics contained in the contact lens; and a battery contained in the contact lens, the battery having a shape that conforms to a space in the contact lens along an outer edge of the contact lens, wherein the battery provides electrical power to the electronics (see Fig. 1-2; [0039-0040]; contact lens 100; electronics 130; toroidal battery 190 to power electronics). 
Blum is not explicit as to, but Blum’128 disclose:
rechargeable battery (see Fig. 3a; [0064]; rechargeable battery). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the known techniques of Blum’128 to Blum, to predictably allow for the recharging of the battery, without having to replace it each time it is depleted. 
Regarding claim 18, Blum disclose:
An eye-mounted device comprising: a contact lens; electronics contained in the contact lens; and a single battery contained in the contact lens, wherein the single battery provides electrical power to the electronics (see Fig. 1-2; [0039-0040]; contact lens 100; electronics 130; toroidal battery 190 to power electronics). 
Blum is not explicit as to, but Blum’128 disclose:
rechargeable battery (see Fig. 3a; [0064]; rechargeable battery). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the known techniques of Blum’128 to Blum, to predictably allow for the recharging of the battery, without having to replace it each time it is depleted. 
Regarding claim 20, the rejection of claim 18 is incorporated herein. Blum further disclose:
the single battery has a shape that conforms to a space in the contact lens outside an optical zone of the contact lens (see Fig. 1-2; see also Blum’128: Fig. 3a).

Claims 9, 12-14, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 2004.0027536) in view of Blum’128 (US 2006.0095128) in further view of Goldstein (US 2003.0020477).
Regarding claim 9, the rejection of claim 1 is incorporated herein. Blum and Blum’128 are not explicit as to, but Goldstein disclose:
the electronics include a controller chip, and the battery is smaller in size than the controller chip (see Fig. 4; controller chip 26/24 larger than battery 52). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the known techniques of Goldstein to Blum’128 and Blum, as it is desirable for the power source to be as small as possible ([0028]). 
Regarding claim 12, the rejection of claim 1 is incorporated herein. Blum and Blum’128 are not explicit as to, but Goldstein disclose:
the electronics includes a femtoprojector that projects images onto a retina of a user's eye (see Fig. 4; [0025]; ‘femtoprojector’ 45 to project images into retina). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the known techniques of Goldstein to Blum’128 and Blum, to predictably provide input image or messages to user directly into retina ([0025]). 
Regarding claim 13, the rejection of claim 12 is incorporated herein. Goldstein further disclose:
the femtoprojector comprises: an array of addressable display pixels; and display optics projecting light from the display pixels to a portion of the retina corresponding to the image displayed by the femtoprojector, where the portion of the retina is fixed as the user's eye rotates in its socket and thereby forms the visual sensation of the image comprising the pixels (see Fig. 4; [0025]; where contact lens 20 rotates with eye in socket to provide image of pixels 45). 
Regarding claim 14, the rejection of claim 12 is incorporated herein. Goldstein further disclose:
the electronics further include a controller chip that transmits to the femtoprojector data specifying the images projected by the femtoprojector (see [0025]). 
Regarding claim 17, the rejection of claim 16 is incorporated herein. Blum and Blum’128 are not explicit as to, but Goldstein disclose:
the electronics includes a femtoprojector that projects images onto a retina of a user's eye (see Fig. 4; [0025]; ‘femtoprojector’ 45 to project images into retina). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the known techniques of Goldstein to Blum’128 and Blum, to predictably provide input image or messages to user directly into retina ([0025]). 

Allowable Subject Matter
Claims 6, 9, and 19 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621